Robert L. Brown, Justice, dissenting. I would affirm this case. The trial judge instructed the jury on what the term, justifiable reliance, meant in the context of this case. He explained that he did so because the AMI instructions did not fully and adequately cover the necessary law. He then looked to one of our recent cases, Brookside Village Mobile Homes v. Meyers, 301 Ark. 139, 782 S.W.2d 365 (1990), and used our holding there to clarify the term. He instructed the jury that justifiable reliance meant that the ascertainment of undisclosed facts was not within the reach of the plaintiffs diligent attention and observation. The actions of the trial judge were not error. On the contrary, the judge defined a term for the jury more completely, which had to be helpful to a panel of lay people. Neither party contends that the instruction was not a correct statement of the law. Despite this, the majority writes 1) that the instruction unduly emphasized the element of justifiable reliance; and 2) that while it may have been a correct statement of the law in Brookside, it was not appropriate to use the Brookside language to instruct the jury in this case. I strongly disagree with both conclusions. Adoption of the Model Instructions by per curiam order in 1965 represented a watershed event in jurisprudence in the state. Thjs court unequivocally endorsed those instructions and fixed a policy mandating that the AMI instruction be used “unless the trial judge finds that it does not accurately state the law.” In the present case, an additional instruction was given. Far from emphasizing the justifiable-reliance element, the additional instruction supplemented AMI 405 and further defined an essential term for the jury. Unlike the majority, I do not believe that the facts of this case render inapposite the instruction at issue. True, in Brookside the issue was whether the buyer should have been put on notice and checked whether she was buying a Champion mobile home or a Liberty mobile home. Here, though, the buyers were purchasing a used car “as is.” There is no dispute that the buyers had ample opportunity to test drive the car and have a mechanic of their choosing check it over. Whether the buyers were diligent in ascertaining if the used car had been previously wrecked was a jury question. So was the issue in Brookside: was the buyer diligent in determining what brand of mobile home he was buying? We run a dangerous risk if we treat the Model Instructions as a procrustean bed with all the rigidity and inflexibility that the metaphor suggests. Additional instructions are helpful on occasion, and the trial judge must have some discretion in these matters. Otherwise, the AMI instructions become a Napoleonic Code, fixed, immobile, and absolute. This court has often affirmed the decision of trial judges in refusing to give an instruction which supplemented an AMI instruction. See Dorton v. Francisco, 309 Ark. 472, 833 S.W.2d 362 (1992); Wal-Mart Stores, Inc. v. Kelton, 305 Ark. 173, 806 S.W.2d 373 (1991); Newman v. Crawford Constr. Co., 303 Ark. 641, 799 S.W.2d 531 (1990); Pineview Farms, Inc. v. Smith Harvestore, Inc., 298 Ark. 78, 765 S.W.2d 924 (1989); James v. Bill C. Harris Constr. Co., 297 Ark. 435, 763 S.W.2d 640 (1989). We have also reversed a trial judge who added an element of damage to an AMI instruction without explanation. Bruns v. Bruns, 290 Ark. 347, 719 S.W.2d 691 (1986). We have not reversed a trial judge who supplemented an AMI instruction by explaining a term and giving reasons for doing so. In fact, we have said in one case that a trial court’s remarks were overbroad in declaring that the parties were confined to the use of AMI instructions only, “since modifications of the AMI or other instructions may be given under appropriate circumstances.” Blankenship v. Burnett, 304 Ark. 469, 472, 803 S.W.2d 539, 541 (1991). I fear that the majority is now on a course where soon the giving of a non-AMI instruction will be presumed error. That must not occur. Trial judges must have some discretion in this area, though the discretion should be exercised sparingly. I respectfully dissent. Hays and Corbin, JJ., join.